DETAILED ACTION
	This Office Action is in response to the Terminal Disclaimer and Remarks filed 03/24/2021.
The status of the claims is as follows:
	Claims 21-40 are pending.
	No claims have been amended.

Terminal Disclaimer
	Acknowledgement is made of the Terminal Disclaimer filed 03/24/2021 with respect to US Patent # 10,423,342.  In response, the Double Patenting rejections presented in the office action dated 12/24/2020 have been withdrawn.

Allowable Subject Matter
Claims 21-40 are allowed.
	All outstanding issues with respect to the claims have been addressed. As such, the claims are allowed as discussed in the office action dated 12/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666.  The examiner can normally be reached on Mon 10-6, Tue 1-6, and Wed-Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William E. Baughman/Primary Examiner, Art Unit 2138